TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 10, 2015



                                       NO. 03-15-00535-CV


                                   David Rebolloso, Appellant

                                                  v.

                                  Terry Cortez-Vega, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on August 17, 2015. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal by failing to

pay or make arrangements to pay for the clerk’s record and did not comply with a notice from

the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.